Citation Nr: 0845022	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-41 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of nasal 
trauma.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a thoracic spine 
disability.

7.  Entitlement to service connection for a cervical spine 
disability 

8.  Entitlement to an increased rating for residuals of 
Ewing's sarcoma of the chest wall with removal of ribs 7 and 
8, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to February 
2002.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

A hearing at the RO was held in October 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.



REMAND

The veteran seeks service connection for numerous 
disabilities which he claims were incurred as a result of 
injuries he sustained while participating in sports as a 
cadet at the United States Coast Guard Academy.  

The veteran's service medical records document his 
participation in sports as well as several injuries.  For 
example, in July 1999, the veteran was treated for a right 
ankle inversion strain.  In January 2000, the veteran sought 
treatment after he sustained blunt facial trauma while 
wrestling.  The assessments included possible nasal fracture.  
In February 2000, he sought treatment for right sternum pain 
after he fell while wrestling with his right arm across his 
chest.

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service, however, is 
not enough; there must be chronic disability resulting from 
that injury or disease.  

A review of the record in this case shows that in November 
2004, following receipt of the veteran's claims of service 
connection, the RO sent the veteran a letter asking him to 
submit or identify any treatment records pertaining to his 
claimed conditions, particularly those dated in the last 12 
months.  Unfortunately, the veteran failed to respond.  As a 
result, the record on appeal is currently entirely negative 
for any medical evidence showing that the veteran has a 
current disability due to nasal trauma, a current right or 
left ankle disability, a current low back disability, or a 
current cervical spine disability.  The veteran is advised 
that absent proof of a present disability, there can be no 
valid claim.  See e.g. Brammer v. Brown, 3 Vet. App. 223, 225 
(1992)

The veteran is further advised that it is his responsibility 
to present and support a claim for benefits.  See 38 C.F.R. § 
5107(a) (West 2002).  The Court has held that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also 38 C.F.R. § 3.159(c)(1) 
(providing that it is the claimant's responsibility to 
provide enough information to identify and locate private 
medical records, including the custodian holding the records, 
the condition for which treatment was provided, and the time 
frame covered by the records).  

Here, the record on appeal shows that there is outstanding 
evidence which may be relevant to the claims on appeal.  For 
example, at his September 2005 hearing, the veteran reported 
that he was under treatment for his claimed disabilities at 
Massachusetts General Hospital.  The most recent clinical 
records from that facility, however, are dated in 2002 and 
pertain solely to treatment for the veteran's Ewing's 
sarcoma.  Similarly, at his October 2008 Board hearing, the 
veteran reported that he had been treated by a private 
chiropractor and was currently receiving "needle point 
injections" at a pain clinic for multiple joint pain.  The 
claims folder currently does not contain records of such 
treatment.  

Again, the veteran has thus far failed to provide the 
requested information regarding his claimed disabilities.  On 
remand, he should be offered a final opportunity to submit or 
identify such evidence.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

Additionally, the Board notes that the veteran has reported 
that he has been in receipt of disability benefits from the 
Social Security Administration (SSA).  Records from that 
agency have not yet been requested.  This must be 
accomplished on remand.  See 38 C.F.R. § 3.159(c) (2008) 
(providing that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists).

The Board also finds that, based on the veteran's contentions 
and the evidence currently of record, VA medical examinations 
are necessary with respect to the veteran's claims of service 
connection.  38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (finding a VA 
medical examination necessary when the record contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; evidence establishing 
that an event, injury, or disease occurred in service; and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service).

The Board wishes to advise the veteran that he must be 
prepared to meet his obligations by cooperating with the VA's 
efforts to provide an examination.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  In that regard, it is his responsibility to 
keep the VA apprised of his whereabouts.  If he does not, 
there is no burden on the part of the VA to turn up heaven 
and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The veteran is further advised that under applicable VA 
regulation, individuals for whom an examination has been 
scheduled are required to report for the examination.  See 38 
C.F.R. § 3.326(a) (2008).  When entitlement to a VA benefit 
cannot be established without a current VA examination, as in 
this case, and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a re-opened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  38 C.F.R. § 3.655(a) (2008).

A VA medical examination is also necessary with respect to 
the veteran's claim for an increased rating for residuals of 
Ewing's sarcoma of the chest wall with removal of ribs 7 and 
8.  The RO has evaluated the veteran's disability under 
Diagnostic Codes 5329 and 5297.

Diagnostic Code 5329 pertains to soft tissue sarcomas 
affecting muscle, fat, or fibrous connective tissue.  See 
38 C.F.R. § 4.73.  Under this provision, a 100 percent rating 
is assigned for six months beyond the cessation of any 
surgery, radiation treatment, antineoplastic chemotherapy or 
other therapeutic procedures. Id.  Thereafter, if there is no 
local recurrence or metastasis, the disability is to be rated 
based on the residual functional impairment.  Id.

Absent recent evidence of recurrence, the RO has rated the 
residuals of the veteran's Ewing's sarcoma under 38 C.F.R. § 
4.72, Diagnostic Code 5297 (2008), pertaining to removal of 
ribs.  Under this Diagnostic Code, a 20 percent rating is 
assigned for the removal of two ribs.  The evidence does not 
show, nor does the veteran contend that he has experienced a 
recurrence of his cancer.  He does not contend that has more 
than two ribs removed.  Rather, the veteran contends that a 
higher rating is warranted based on symptoms such as severe 
pain and difficulty breathing.  A VA medical examination is 
necessary in order to determine whether there are additional 
residuals referable to the veteran's service-connected 
Ewing's sarcoma beyond removal of his ribs, including, for 
example, muscle injury resulting in pain and difficulty 
breathing.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that VA medical examination reports must provide 
sufficient reference to the pertinent schedular criteria).

Finally, a review of the record indicates that in November 
2004, the RO provided the veteran with a letter for the 
purpose of satisfying the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) regarding his claims of service 
connection.  Since that time, however, the Court has issued a 
decision imposing additional notification requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirements of 38 U.S.C.A. § 
5103(a) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award).  The RO has not yet issued a letter 
complying with these additional requirements.  Thus, a remand 
is necessary.

In addition, the Board notes that the veteran has not yet 
been provided a VCAA letter regarding his claim for an 
increased rating for Ewing's sarcoma.  In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that in 
increased rating claims, VA must inform the claimant that in 
order to substantiate the claim, he or she must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The claimant must also 
be notified that the disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  This should be accomplished on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), including the 
additional guidelines outlined by the 
Court in Dingess/Hartman and Vazquez-
Flores.

2.  The RO should contact SSA and request 
copies of records corresponding to the 
veteran's award of disability benefits, 
including medical records used in 
reaching its determination.

3.  The RO should contact the veteran and 
ask him to submit or specifically 
identify all clinical records pertaining 
to treatment of his claimed disabilities 
since his separation from service.  After 
obtaining the necessary authorization 
from the veteran, the RO should contact 
all service providers identified, 
including Massachusetts General Hospital, 
and request treatment records pertaining 
to the veteran.  

4.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining the nature and etiology of 
any current nasal disability, right 
shoulder disability, right or left ankle 
disability, and disability of the low 
back, thoracic spine, and cervical spine.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that any current nasal disability, right 
shoulder disability, right or left ankle 
disability, or disability of the low 
back, thoracic spine, or cervical spine 
identified on examination, is causally 
related to the veteran's active service, 
any incident therein, or any service-
connected disability, including residuals 
of Ewing's sarcoma.

5.  The veteran should also be afforded a 
VA medical examination for the purposes 
of determining the nature and severity of 
any residuals of his service-connected 
Ewing's sarcoma.  The claims folder must 
be provided to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
identify all residuals associated with 
the veteran's service-connected Ewing's 
sarcoma, to include specifically stating 
whether any current symptoms such as pain 
and difficulty breathing are part and 
parcel of the veteran's service-connected 
Ewing's sarcoma.  

6.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




